UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-7819



In Re: JAMES STEVENSON,

                                                          Petitioner.



          Petition for Writ of Mandamus.    (CA-95-119-5)


Submitted:   March 13, 2001                 Decided:   March 23, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James Stevenson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Frederick Stevenson petitions this court for a writ of

mandamus directing the district court to act upon his petition

filed pursuant to 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).   The

district court entered a final order on March 8, 2001, denying

relief on Stevenson’s § 2254 motion. Accordingly, we deny the man-

damus petition as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2